DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A).
	Chen et al. is directed to a fuser belt comprising a thermally conductive substrate and a toner release layer formed over the substrate (column 2, lines 18-34).  The thermally conductive substrate may be made of metal (column 3, lines 31-32), i.e. an electroconductive material.  The toner release layer comprises an aliphatic polyurethane (column 3, lines 44-45).  The aliphatic polyurethane is preferably a water dispersible polyurethane prepared by chain extending a prepolymer containing terminal isocyanate groups with an active hydrogen compound (column 
	Chen et al. do not teach that the prepolymer includes both cationic and anionic structures.
	However, Chen et al. do teach that the hydrophilic groups of the prepolymer may be cationic or anionic.  That is, Chen et al. shows that cationic and anionic groups are known in the art as functionally equivalent hydrophilic groups and further teach that anionic and nonionic, i.e. different hydrophilic groups, can be combined for synergistic effects (column 4, lines 17-18).  Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of both cationic and anionic hydrophilic functional groups since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.
	Regarding claim 2, one of ordinary skill in the art would expect a polyurethane resulting from the reaction of a hexane diol-based polyester polyol to be greater than 10 mass% of the resin mass in the toner release layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Yamaguchi et al. (US 2015/0331342 A1).
	Chen et al. suggest all the limitations of claim 4, as outlined above, except for the use of a nitrogen containing aromatic ring as the cationic group.  However, Chen et al. do teach that the cationic group may be a quaternary ammonium group (column 4, lines 9-13).
	Yamaguchi et al., directed to an electrophotographic member formed from a resin synthesized from an ion conducting agent (paragraph 0013).  The ion conducting agent comprises a cationic group such as a quaternary ammonium or a nitrogen-containing heterocyclic group - including aromatic heterocyclic groups such as imidazolium and pyridinium (paragraph 0047).
	That is, Yamaguchi et al. illustrate the functional equivalence of quaternary ammonium groups and aromatic nitrogen-containing heterocyclic group as cationic functional groups.  Therefore, because these cationic groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a nitrogen-containing aromatic ring containing cation for the quaternary ammonium of Chen et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Ishii et al. (US 5,925,893 A) and Yamaguchi et al. (US 2015/0331342 A1).
	Chen et al. suggest all the limitations of claim 5, as outlined above, except for employing the belt as a charging member, developing member, toner-supplying member, or cleaning member in a process cartridge configured to be detachably attachable to the main body of an electrophotographic apparatus.
	Ishii et al. is directed to a semiconductive member used in an image forming apparatus (column 1, lines 7-19).  The member comprises a layer formed of polyurethane ionomer (column 1, lines 61-67).  The member may be in the form of a belt (Figure 3B) and may be used as a charging member or a fixing member (column 7, lines 31-43).
	Yamaguchi et al. illustrate that the charging member of an electrophotographic apparatus may be incorporated into the apparatus as part of detachable process cartridge (paragraph 0015).
	It would have been obvious one of ordinary skill in the art to use the belt of Chen et al. as a charging member because Ishii et al. suggests to one of ordinary skill in the art that a belt useful for fixing (i.e. a fuser belt) may also be used as a charging member.  Moreover, it would have been obvious to one of ordinary skill in the art to employ the charging member as part of a detachable process cartridge to simplify repair and replacement of the member.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Ishii et al. (US 5,925,893 A).
	Chen et al. suggest all the limitations of claim 6, as outlined above, except for employing the belt as a charging member, developing member, toner-supplying member, or cleaning member in an electrophotographic apparatus.
	Ishii et al. is directed to a semiconductive member used in an image forming apparatus (column 1, lines 7-19).  The member comprises a layer formed of polyurethane ionomer (column 
	That is, Ishii et al. suggests to one of ordinary skill in the art that the same belt used as for fixing (i.e. a fuser belt) may also be used as a charging member.  Therefore, it would have been obvious one of ordinary skill in the art to use the belt of Chen et al. as a charging member.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	Claim 3 is directed to an electrophotographic member comprising an electroconductive substrate and a surface layer.  The surface layer contains a resin having a urethane or amide bond and wherein cationic and anionic structures are incorporated in the molecule of the resin.  The resin includes at least one structure from Structural Formula 1 to Structural Formula 4.  The molar ratio of cations and anions that are not covalently bound to the resin to the total number of cations and anions is 30 mol% or less.
	Chen et al. represent the closest prior art.  While Chen et al. teach many of these limitations, as outlined in the preceding section, there is no teaching that the no more 30 mol% of all the ions are not covalently bound within the resin.  Moreover, the reference does not offer any suggestion or motivation that would prompt one of ordinary skill in the art to employing a polyurethane having at least 70% of the cationic and anionic groups covalently bound within the resin.  Rather, the functionalized monomers used in the polyurethane dispersion of Chen et al. would lead one of ordinary skill to presume that half the ions would by dissociated from the resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787